Citation Nr: 0601224	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left knee as secondary to a service-
connected right knee disability.  

2.  Entitlement to service connection for DJD of the 
lumbosacral spine as secondary to a service-connected right 
knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to March 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's DJD of the left knee is proximately due to 
his service-connected right knee disability.  

2.  The veteran's DJD of the lumbosacral spine is proximately 
due to his service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  Service connection for DJD of the left knee as secondary 
to the service-connected postoperative residuals of right 
knee arthrotomy with traumatic degenerative changes, is 
warranted. 38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2005).

2.  Service connection for DJD of the lumbosacral spine as 
secondary to the service-connected postoperative residuals of 
right knee arthrotomy with traumatic degenerative changes, is 
warranted. 38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Initially, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103(A), 5107 (West 2002) and implementing regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  However, the 
Board need not consider the question of VCAA compliance since 
there is no detriment to the veteran as a result of any VCAA 
deficiencies in view of the fact that the full benefits 
sought by the veteran as to these issues are being granted by 
this decision of the Board.

Service connection

The veteran attributes current diagnoses of DJD of the left 
knee and low back to his service-connected right knee in that 
he has favored that extremity over the years.  

Review of the service medical records reflects that the 
veteran was treated for right knee complaints during service.  
He underwent a right medial meniscectomy and chondroplasty of 
the right patella in 1970.  He was seen for back complaints 
on at least two occasions.  When examined by VA at a 
postservice examination in December 1975, degenerative 
changes were seen in the right knee.  Evaluation of the back 
was within normal limits.  

In a March 1976 rating action, service connection was 
established for a right knee disability.  A 10 percent rating 
was assigned.  

Subsequently dated VA records show that the veteran was seen 
in 1987 for additional right knee complaints and underwent an 
arthroscopy of the right knee.  VA records from 1995 reflect 
DJD changes in both knees.  It was noted that a full total 
knee replacement would probably be required in the future.  A 
July 1997 rating action increased the veteran's disability 
rating for his service-connected right knee to 30 percent.  

VA treatment records dated from 2000-2004 show treatment for 
various conditions.  Pertinent to the current claims before 
the Board are January 2002 X-rays which show diagnoses of 
bilateral DJD in the knees and DJD in the lumbar spine.  A VA 
physician noted on a January 2002 document that the veteran's 
left knee pain and low back pain were as likely as not 
related to the chronic right knee DJD and pain.  The 
physician advised the veteran to pursue a service connection 
rating for the left knee and low back.  

In a May 2002 document, a VA physician stated that the 
veteran's right knee injury had limited his ability to 
exercise.  Thus, his weight had increased, and he had 
experienced the onset and progressive worsening lumbar and 
left knee pain.  In his opinion, with the pain and favoring 
of the right knee over the years, the VA physician stated 
that it was as likely as not that the pain in the left knee 
and lower back were related to the right knee injury.  

Another May 2002 VA treatment record reflects another 
physician's opinion that the veteran's left knee and lower 
back complaints "may be related" to his right knee 
disorder.  

Orthopedic examinations of the veteran's knees and low back 
were conducted in November 2002.  There are two knee 
examination reports, dated on November 6 and November 7, 
2002, that appear to be the same.  The examining physician is 
the same on each report and the findings are identical.  It 
was noted that the examiner reviewed the veteran's claims 
file.  After evaluation of the left knee, DJD was diagnosed.  
The examiner stated that it was less likely than not that the 
veteran's left knee DJD was related to his right knee injury 
condition.  Examination reports regarding the veteran's spine 
are also of record.  These reports, which also appear to be 
identical, are dated on November 6, 2002, and November 16, 
2002.  The examiner again noted that he reviewed the claims 
file.  While DJD of the lumbar spine was diagnosed, no 
opinion was provided as to the etiology of this condition on 
either report originally.  The November 16, 2002, report, 
however, includes an addendum dated in December 2002, in 
which the examiner opined that the veteran's back condition 
was less likely than not to be related to the service-
connected right knee condition.  

Subsequently dated VA records dated through 2004 essentially 
pertain to treatment for other conditions.  Occasionally, 
however, it was noted that the veteran had bilateral knee 
problems.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2005).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any 


evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

There is both positive and negative evidence with respect to 
the claims of entitlement to service connection for left knee 
and low back disorders as secondary to a service-connected 
right knee condition.  The positive evidence includes two 
opinions dated in May 2002 as provided by VA physicians.  
While one physician simply states that the veteran's left 
knee and low back problems might be related without offering 
any definite rationale for his opinion, the Board notes that 
the other physician specifically stated that pain and 
favoring of the right knee over the years likely as not 
resulted in the left knee and lumbar spine conditions.  

Evidence against the claim includes the November 2002 
examiner's opinion that current DJD of the left knee and 
lumbosacral spine were not related to the right knee 
condition.  The Board notes, however, that the examiner did 
not provide any rationale for his conclusions.  

Following a careful review of the record, and with resolution 
of all reasonable doubt in the veteran's favor, the Board 
finds that the evidence is at least in equipoise and thus 
supports the veteran's claims of service connection for DJD 
of the left knee and DJD of the lumbosacral spine as 
secondary to his service-connected right knee condition 
(postoperative residuals of a right knee arthrotomy with 
traumatic degenerative changes).  Service connection is 
therefore granted for DJD of the left knee and low back as 
secondary to the service-connected right knee disability.  




ORDER

Service connection for left knee DJD is granted.  

Service connection for DJD of the lumbosacral spine is 
granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


